Citation Nr: 0118550	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for amputation of the 
first, second, third, and fourth right toes, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from April 1989 to November 
1989.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied an increased rating for the service-
connected amputation of the first, second, third, and fourth 
right toes.   The veteran was scheduled for a videoconference 
hearing before an RO hearing officer in December 1999, but 
failed to appear.  He testified before the undersigned member 
of the Board at a hearing held at the RO in March 2001.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran experienced the traumatic amputation of the 
first, second, third, and fourth right toes, including the 
great toe, without metatarsal involvement.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
amputation of the toes have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5170, 5171, 5173 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his claim for service connection in 
December 1989.  The record discloses that in June 1989 he 
suffered a traumatic injury to his right foot which resulted 
in the amputation of three toes and the partial amputation of 
another.  The RO granted service connection with a disability 
rating of 20 percent in January 1990.  

The veteran filed a claim for an increased evaluation in 
November 1998, stating that his current symptomatology 
consisted of increased pain, a burning sensation toward the 
stump site, and discoloration at the amputation site.  He 
also noted that he had problems walking and with his balance.

The veteran was afforded VA medical examination in December 
1998.  He presented complaining of increased pain with 
prolonged standing and walking.  He also reported increased 
pain with colder temperatures.  He stated that he sometimes 
had difficulty with his balance.  The examiner noted that the 
veteran did not wear a corrective shoe, and that he used no 
brace, crutches or cane.  On physical examination, there was 
no edema or discoloration of the right foot.  Posterior and 
dorsalis pedis pulses were good.  Hair growth was normal, and 
the veteran's skin was found to be normal with no trophic 
changes.  The veteran was found to ambulate normally.  X-ray 
examination revealed the residuals of a partial amputation of 
the first, second and third and part of the fourth toe of the 
right foot.  

In his substantive appeal, the veteran pointed out that his 
claims folder was not available for review prior to the VA 
examination.  He contended that the examination was 
incomplete and that he did in fact have difficulty with 
ambulation.

Outpatient treatment records from the Iron Mountain VA 
Medical Center (VAMC) were received in February 2000.  In a 
statement that accompanied the records, the veteran contended 
that he was in pain on a daily basis.  A January 1999 record 
notes that the veteran presented with pain in his right foot.  
He indicated that he had been using Tylenol #3 to control his 
pain.  A June 1999 podiatry note indicates that the veteran 
required corrective footwear and that he would be fitted for 
orthotics.  An August 1999 treatment note states that he 
walked without pain notwithstanding his complaints of such 
discomfort.  A December 1999 physical examination report 
indicates that there was no obvious abnormality.

A March 2000 treatment note from the podiatry clinic at the 
Milwaukee VAMC indicates that the veteran had been referred 
to that clinic for a prosthetic shoe.  No abnormality was 
noted aside from mild tenderness at the distal amputation 
site.  At his March 2001 hearing, the veteran stated that he 
had received a specially fitted shoe, and that it did help.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the RO has considered the veteran's 
claim under the VCAA and determined that no additional 
development is required under this law.  The Board agrees.  
In this regard the record reflects that the veteran has been 
informed of the requirements for the benefit sought on 
appeal.  The RO found the claim to be well-grounded, obtained 
current treatment records and provided the veteran with a 
current VA examination of his disability.  The veteran has 
not identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2000).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).

The RO rated the veteran's amputation of the toes as 20 
percent disabling under Diagnostic Code 5173.  Under that 
code, amputation of three or four toes, including the great 
toe but without metatarsal involvement, will be rated as 20 
percent disabling.  A 30 percent disability rating is 
warranted only if there has been an amputation of all toes 
without metatarsal involvement as contemplated by Diagnostic 
Code 5170, or of the great toe with removal of the metatarsal 
head as contemplated by Diagnostic Code 5171. 

Review of the record discloses that the disability picture 
for amputation of the veteran's first, second, third and 
fourth toes most nearly approximates the criteria for a 20 
percent evaluation.  In this regard, the medical evidence 
clearly establishes that the amputation of the veteran's 
right toes did not involve removal of the metatarsal heads.  
The Board notes that while the veteran complains of 
difficulty with ambulation, the medical evidence of record 
does not support this complaint.  The report of his December 
1998 VA examination notes that he ambulates normally.  As to 
his complaints of discomfort, an August 1999 treatment record 
indicates that he walked without pain.  The Board also notes 
the veteran's December 1999 statement that his right shoe 
does not fit properly.  However, the Board observes that the 
veteran was subsequently prescribed a new prosthetic shoe.  
He was wearing a specially fitted shoe at his March 2001 
hearing, and maintained that it helped.  In the Board's 
opinion, the objectively demonstrated manifestations of the 
veteran's right foot disability are consistent with the 
assigned evaluation of 20 percent based upon amputation of 
three or four toes, including the great toe, without 
metatarsal involvement.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, as the disability has not 
necessitated frequent periods of hospitalization and the 
manifestations of the disability are not unusual or 
exceptional, the Board has no reason to believe that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation of 20 
percent.  Therefore, referral of the case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to an increased evaluation for amputation of the 
first, second, third and fourth right toes is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

